Citation Nr: 1443747	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  12-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Baumhart, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to June 1980.  The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for the postoperative left inguinal hernia.  In June 2012, the case was remanded [by a Veterans Law Judge other than the undersigned] for additional development.  It was reassigned to the undersigned for purposes of this decision.


FINDING OF FACT

At no time during the period for consideration is the Veteran shown to have had postoperative recurrence of a left inguinal hernia.


CONCLUSION OF LAW

A compensable rating for postoperative left inguinal hernia is not warranted.  See 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.21, 4.114, Diagnostic Code (Code) 7338 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2009 and July 2012.  The Board finds that the reports of those examinations contain sufficient specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's postoperative left indirect inguinal hernia is rated under Code 7338, which provides that a 0 percent rating is warranted for small, reducible, inguinal hernia, or without true hernia protrusion; or for inguinal hernia that has not been operated on but is remediable.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent, or not operated irremediable, inguinal hernia that is not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Code 7338.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, "staged" ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability during the time period from one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

A July 2008 VA discharge note from the Veteran's hospitalization for psychiatric and alcohol abuse problems, notes a diagnosis of hernia repair, and includes surgical care instructions.  There is no indication that he underwent surgical hernia repair in July 2008, and the postoperative-care instructions appear to have been issued in error.

On June 2009 VA examination, the Veteran reported continued pressure and discomfort at the hernia repair surgical site with lifting or carrying something heavy.  It was noted that his occupation was in the construction field, and required that he lift and carry heavy objects.  It was noted that he had hernia repairs in 1976 and 2005.  On physical examination, a 5 cm. well healed linear, non-tender incisional scar was noted; no left inguinal hernia was found.

In July 2009 the Veteran had a scrotal ultrasound that was negative for hernia.  Significantly, his VA treatment records following this discharge note, show no clear reoccurrence of the hernia or any evidence of additional hernia surgeries since October 2005.  VA treatment records are also silent for any use, mention of, or prescription for, a truss or belt for an inguinal hernia.

On July 2012 VA examination the Veteran reported that he continued to have pressure and discomfort at his surgical site with heavy lifting and carrying.  He reported significant improvement by taking Tramadol, as needed, for discomfort.  He also reported improvement from no longer working in construction but working as a hotel maintenance electrician.  He reported that he has used a truss for the hernia since 2011, and wore it daily; the examiner noted that the Veteran did not bring the truss with him to the examination.  On physical examination there was an indication that a hernia could be well supported by a truss or belt, however no left inguinal hernia was found.

A July 2012 VA examination to evaluate the Veteran's hernia repair scar revealed a 5 cm. well healed linear, non-tender scar. 

The Board finds that the evidence consistently shows there has been no re-recurrence of the Veteran's left inguinal hernia during the evaluation period.  His records of VA treatment during the period are silent for recurrence of a hernia, and there is no evidence of a prescription for a truss or belt for a current hernia.  His allegations of such are inconsistent with recorded clinical data, and are deemed not credible.  As the record does not show that at any time during the evaluation period there was a postoperative recurrence of a left inguinal hernia, the criteria for a 10 percent rating are not met, and such rating is not warranted.
The Board has also considered whether a separate compensable rating may be warranted for the hernia repair postoperative scar.  June 2009 and July 2012 VA examiners specifically found that the Veteran's scar was not painful or unstable, and did not have a total area of 39 square centimeters or more.  See 38 C.F.R. § 4.118, Codes 7801, 7802, 7804.  There is no medical evidence of any further disabling effects associated with the postoperative scar.  38 C.F.R. § 4.118 , Code 7805.  Therefore, a separate compensable rating is not warranted for the hernia repair scar.

The Board has considered whether referral for of this matter for consideration of an extraschedular rating is warranted.  There is no objective evidence of symptoms of and/or impairment due to the Veteran's postoperative left inguinal hernia not encompassed by the schedular rating assigned.  Therefore, the schedular criteria contemplate all symptoms and impairment found, and are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  There is no evidence (or allegation) that the disability has required hospitalization or resulted in marked interference with employment.

Finally, the evidence of record does not show or suggest, and the Veteran has not alleged, that he is unemployable due to his postoperative left inguinal hernia.  His treatment records show that he is employed as a hotel maintenance electrician.  The matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for postoperative left inguinal hernia is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


